           Case 2:19-cv-00046-MCE-CKD Document 8 Filed 03/26/19 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                        EASTERN DISTRICT OF CALIFORNIA
10

11   KIM HANKS, individually and on        )             Case No. 2:19-cv-00046-MCE-CKD
12   behalf of all others similarly situated,
                                           )
                                           )
13
     Plaintiff,                            )             NOTICE OF VOLUNTARY
14                                         )             DISMISSAL OF ACTION WITH
15
     vs.                                   )             PREJUDICE AS TO PLAINTIFF
                                           )             AND WITHOUT PREJUDICE AS
16   FINANCIAL MEDIA GROUP, LLC )                        TO THE PUTATIVE CLASS.
17   and DOES 1 through 10, inclusive, and )
     each of them,                         )
18
                                           )
19   Defendants.                           )
20
           NOW COMES THE PLAINTIFF by and through their attorneys to
21
     respectfully move this Honorable Court to dismiss this matter with prejudice as to
22
     plaintiff and without prejudice as to the class. No Defendant has filed either an
23
     answer or a motion for summary judgment at this time, and no Court order is
24
     necessary        pursuant        to            the              Fed.   R.   Civ.   P.
25
     Respectfully submitted this 26th Day of March, 2019,
26

27                                               By: s/Adrian R. Bacon Esq.
28
                                                       Adrian R. Bacon
                                                    Attorney for Plaintiff


                                           Notice of Dismissal - 1
           Case 2:19-cv-00046-MCE-CKD Document 8 Filed 03/26/19 Page 2 of 2



1                            CERTIFICATE OF SERVICE
2
     Filed electronically on March 26, 2019 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on March 26, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Adrian R. Bacon
10
      Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
